Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 15, 2020

Restrictions/Elections.
Applicant’s election of Group I (Claims 34-43) in the reply filed on December 15, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).

Status of Claims
Claims 34-43 are currently pending and are the subject of this office action.
Claims 34-43 are presently under examination.

Priority
The present application is a CON of 16/079,596 filed on 08/24/2018 (ABN) which is a 371 of PCT/US2017/020849 filed on 03/06/2017, and claims priority to provisional application No. 62/306,907 filed on 03/11/2016.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 38 and 39 recite:  …. 1 to 200 mg” and “…2 to 100 mg” respectively.  However what is missing is the specific compound.
For the purpose of prior art searching, it is going to be assumed that Applicant refers to ertugliflozin.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mascitti et. al. (US 8,080,580).

For claims 34-35, Mascitti teaches a method of treating type 2 diabetes and diabetes type 2 disorders comprising administering to a patient suffering from type 2 diabetes a composition comprising a therapeutically effective amount of compound 4A (ertugliflozin, see claims 18, 8 and 10). 

The prior art is silent regarding “reducing the risk of cardiovascular disease”.  However: “reducing the risk of cardiovascular disease” will inevitably flow from the teachings of Mascitti, since the same compound (ertugliflozin) is being administered to the same subjects (patients suffering from type 2 diabetes). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “reducing the risk of cardiovascular disease”, by practicing the method of Mascitti: “the administration of a therapeutically effective amount of ertugliflozin to a patient suffering from type 2 diabetes", one will also be “reducing the risk of cardiovascular disease”, even though the prior art was not aware of it.
reducing the risk of cardiovascular disease”) of the method disclosed by Mascitti (“the administration of a therapeutically effective amount of ertugliflozin to a patient suffering from type 2 diabetes ").
Further, Mascitti teaches that the method is also effective to treat or delay the onset of diabetic complications such as atherosclerosis, coronary heart disease, stroke (i.e. cardiovascular diseases) (see page 22, lines 29-41). Mascitti also teaches: “preferably, administration of the compounds of the present invention provides a statistically significant (p<0.05) reduction in at least one cardiovascular disease risk factor, such as lowering of plasma leptin, C-reactive protein (CRP) and/or cholesterol, as compared to a vehicle control containing no drug” (See column 22, lines 54-59). 
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

For claim 36, Mascitti teaches that ertugliflozin can be administered as a pharmaceutical composition (see for example, column 21, line 36).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et. al. (US 8,080,580).

Mascitti teaches all the limitations of claims 37-42 (see 102(a)(1) above), except for the specific amounts of ertugliflozin in the pharmaceutical composition being administered to the patients.
However, Mascitti further teaches: 
“For a normal adult human having a body weight of about 100 kg, a dosage in the range of from about 0.001 mg to about 10 mg per kilogram body weight (i.e. 0.1 mg to about 1,000 mg of ertugliflozin) is typically sufficient, preferably from about 0.01 mg/kg to about 5.0 mg/kg (i.e. 1.0 mg to about 500 mg of ertugliflozin), more preferably from about 0.01 mg/kg to about 1 mg/kg (i.e. 1.0 mg to about 100 mg of ertugliflozin).  However, some variability in the general dosage range may be required depending upon the age and weight of the subject being treated, the intended route of administration, the particular compound being administered and the like.  The determination of dosage ranges and optimal dosages for a particular patient is well within the ability of one of ordinary skill in the art having the benefit of the instant disclosure.  It is also noted that the compounds of the present invention can be used in 
The above amounts of ertugliflozin either overlap or anticipate the instant claimed ranges.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 37-42 with a reasonable expectation of success.

Mascitti teaches all the limitations of claim 43 (see 102(a)(1) above), except for the once a day administration of the pharmaceutical composition comprising ertugliflozin.
However, Mascitti further teaches: 

Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claim 43 with a reasonable expectation of success.



2) Claims 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broedl et. al. (US 2014/0303097) in view of Mascitti et. al. (US 8,080,580).

For claims 34 and 35, Broedl teaches a method for reducing the risk of a cardiovascular disease, comprising administering to a patient suffering from type 2 diabetes a composition comprising a therapeutically effective amount of a SGLT-2 inhibitor (see abstract, [0001] and [0218]).


Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any SGLT-2 inhibitor) for another (ertugliflozin) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 34-35, with a reasonable expectation of success.

For claim 36, Broedl teaches pharmaceutical compositions comprising SGLT-2 inhibitors (see [0312]-[0321]). Mascitti teaches that ertugliflozin can be administered as a pharmaceutical composition (see for example, column 21, line 36).
All this will result in the practice of claim 36 with a reasonable expectation of success.

For claims 37-42, Broedl teaches the administration of pharmaceutical compositions comprising between 10 mg and 25 mg of the SGLT-2 inhibitor (see [0144]) or 1 mg to 50 mg, or 1 mg to 25 mg.  Particular dosages strengths (per tablet or capsule) are for example: 1 mg, 2.5 mg, 5 mg, 7.5 mg, etc. (see [0382).  These amounts either anticipate or overlap with the instantly claimed amounts.

“For a normal adult human having a body weight of about 100 kg, a dosage in the range of from about 0.001 mg to about 10 mg per kilogram body weight (i.e. 0.1 mg to about 1,000 mg of ertugliflozin) is typically sufficient, preferably from about 0.01 mg/kg to about 5.0 mg/kg (i.e. 1.0 mg to about 500 mg of ertugliflozin), more preferably from about 0.01 mg/kg to about 1 mg/kg (i.e. 1.0 mg to about 100 mg of ertugliflozin).  However, some variability in the general dosage range may be required depending upon the age and weight of the subject being treated, the intended route of administration, the particular compound being administered and the like.  The determination of dosage ranges and optimal dosages for a particular patient is well within the ability of one of ordinary skill in the art having the benefit of the instant disclosure.  It is also noted that the compounds of the present invention can be used in sustained release, controlled release, and delayed release formulations, which forms are also well known to one of ordinary skill in the art” (see column 22, line 62 through column 23, line 10).
The above amounts of ertugliflozin either overlap or anticipate the instant claimed ranges.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 37-42 with a reasonable expectation of success.

For claim 43, Broedl teaches that once a day administration is the most preferable way (see [0382]), thus resulting in the practice of claim 43 with a reasonable expectation of success.

Duplicate Claims Warning.
Applicant is advised that should claim 41 be found allowable, claim 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).




Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 2, 2021.